                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                     CASE NO. 19-24047-CIV-COOKE/GOODMAN

YOLAISY PEREZ,

       Plaintiff,

v.

CITY OF HIALEAH, et al.,

      Defendants.
________________________/

                        ORDER ON PLAINTIFF’S MOTION
                    FOR LEAVE TO FILE AMENDED COMPLAINT

       Plaintiff Yolaisy Perez wants to file an amended complaint to add eight new

defendants and three additional causes of action in this lawsuit arising from the October

1, 2017 fatal shooting of her son (Lester Machado) by Hialeah police officers. Perez filed

her motion for leave [ECF No. 119] approximately eight months after the deadline to

amend expired, more than two weeks after fact discovery closed, and after the parties

took the depositions of fifty-five (55) witnesses.

       Perez says she has established good cause for this after-the-deadline request

because discovery uncovered evidence of a massive police cover-up. She argues that she

could not have learned about this purported cover-up before depositions and discovery.

She says lack of diligence is not a factor here.
      Defendants, the City of Hialeah and many current and former police officers,

object to the motion. They contend that Perez was not diligent. For example, they

highlight the fact that she did not start to propound discovery until August 2020, the

month before expiration of the deadline to amend, even though she filed her lawsuit in

September 2019 (almost a year earlier). Defendants also argue that the proposed

amendment would be futile because the proposed new claims fail as a matter of law.

      They predict that the trial would be substantially delayed because each new

defendant would have the right to re-do all of the 55 depositions and because there would

be extensive motion practice concerning the viability of the proposed new claims. They

caution that additional (albeit repeat) depositions could not proceed on a fast track

because their attorneys’ schedules cannot accommodate them in the next several months.

      They also note that depositions of the eight new defendants would inevitably be

taken and that experts would then amend or supplement prior opinions (based on

information in the new and re-taken depositions) and that each side would then take a

deposition of the other side’s expert. Defendants also contend that an amended complaint

(with substantial additional discovery) would postpone the filing and resolution of the

individual officers’ summary judgment motions based on qualified immunity.

      United States District Judge Marcia G. Cooke referred [ECF No. 130] the motion to

the Undersigned, and I held a 2.5-hour Zoom hearing on July 1, 2021.

      For the reasons outlined below, I deny the motion.


                                           2
Factual and Procedural Background

      Hialeah police officers fatally shot Machado on October 1, 2017. Perez, as

presumptive personal representative of Machado, filed this lawsuit on September 30,

2019. The Complaint [ECF No. 1] alleges the following scenario:

      On or about Sunday, October 1, 2017, at approximately 4:00 a.m., a police officer

employed by the City of Hialeah, believed to be Defendant Teannie Hernandez, allegedly

stopped Machado for a routine traffic violation near 22nd Street and 9th Avenue in

Hialeah. For reasons unknown, Machado left the scene where the initial traffic stop took

place. Thereafter, the Defendant police officers commenced a high-speed chase through

the streets of Hialeah, shooting at Machado during the chase at least once.

      The Complaint explains that Perez does not know if Machado was struck by a

bullet during the chase. The high-speed chase continued until Machado crashed his

vehicle near N.W. 79th Street and 35th Avenue, just outside Hialeah’s city limits. At that

time, unjustifiably and without provocation, the six police officers shot at Machado no

less than 128 times, striking him multiple times, and killing him. Subsequently, the

medical examiner removed seven 9mm projectiles from Machado’s body.

      During the chase, the Complaint says, a Hialeah Police Department Sergeant

called off the chase via radio. However, Defendant Antonio Luis, a lieutenant,

countermanded that order, and continued to pursue Machado in his own police cruiser,

ramming Machado’s vehicle from the rear and causing Machado to lose control of his


                                            3
vehicle and crash into a Metrorail support column.

      At that point, according to the Complaint, Machado’s vehicle was stopped,

Machado was unarmed, and Machado presented no risk of harm to anyone. For no

apparent reason, the six officers named in the Complaint immediately and repeatedly

shot Machado until he was dead. Perez contends that the Defendant officers’ improper

and unnecessary high-speed chase as well as the subsequent shooting at, and killing of,

Machado is but one of many inappropriate incidents of excessive use of force by City

police officers, including shootings in the City and involving the Department.

      Perez asserted four Counts in her Complaint: (Count 1) Violation of Civil Rights,

pursuant to 42 U.S.C. § 1983, against the City; (Count II) Violation of Civil Rights Under

Section 1983 against individual police officers; (Count III) Wrongful Death against the

City; and (Count IV) Wrongful Death against individual police officers.

      Perez filed a notice of voluntary dismissal concerning Maria Benitez, and the Court

dismissed without prejudice the case against her. [ECF Nos. 61-62].

      The City moved to dismiss Counts I and III of the Complaint. In an August 24,

2020 Order, the Court granted in part and denied in part [ECF No. 76] the motion to

dismiss. Specifically, the Court dismissed without prejudice Count III against the City.

      Lt. Luis also filed a motion to dismiss [ECF No. 39], which the Court granted in

part. [ECF No. 77]. Specifically, the Court dismissed Count IV without prejudice.

      Before ruling on the motion to dismiss, the Court entered a trial scheduling Order


                                            4
on June 16, 2020 [ECF No. 72], scheduling the case for the June 7, 2021 trial calendar and

establishing a September 25, 2020 deadline for amended pleadings and/or adding parties

and a December 28, 2020 deadline for fact discovery.

       On August 28, 2020, attorney Richard Diaz filed a notice of appearance as co-

counsel for Perez. [ECF No. 81].

       On November 11, 2020, Defendants filed a motion to disqualify Diaz [ECF Nos.

91-92]. After extensive briefing and a hearing, the Undersigned entered an Order denying

the motion on December 14, 2020. [ECF No. 114].

       On April 30, 2021, Defendants filed a motion to enlarge certain pretrial deadlines.

[ECF No. 117]. Defendants asked the Court to extend the deadline for filing responses to

any dispositive or pretrial motions to 30 days and that the reply deadline be extended to

15 days. The Court granted that motion on May 4, 2021, extending certain deadlines. [ECF

No. 118]. The new fact discovery deadline was set for April 27, 2021. The deadlines to

amend pleadings and to complete fact discovery were not extended, however. The Court

set the new trial calendar for October 25, 2021.

       On May 12, 2021, Perez filed a motion for leave to file an amended complaint. [ECF

No. 119]. The motion seeks to add eight new defendants and to assert three additional

claims.

       The motion alleges that “extreme good cause” for the proposed amended pleading

has been established. Plaintiff says that her failure to seek leave to amend before the


                                             5
deadline to do so expired “is not the result of any lack of diligence on her part and is, in

fact, supported amply by good cause, namely a massive, complex and well-designed

conspiracy to cover-up the bad chase and shooting only detectable via the 50 depositions

and other discovery obtained in this case.” [ECF No. 119].

          The eight (8) proposed new defendants are: the City’s public information officer

(i.e., Hialeah Police Spokesperson Carlos Zogby) plus seven post-incident investigating

officers (i.e., Off. Carlos Garcia, Det. Jose Elosegui, Det. Miguel Suarez, Det. Sgt. Marvin

Alvarez, Off. Eddie Salazar, Frank Penate, and Sergio Ramirez) – none of whom were

involved in the events preceding Machado’s death.

          Perez also seeks to assert (or reassert) three (3) additional causes of action: (i) a

claim for Wrongful Death against the City (Count III), and against Lt. Luis (part of Count

IV), both of which were previously dismissed by this Court in separate Orders on August

24, 2020 [ECF Nos. 76; 77]; (ii) a claim for Civil Conspiracy against all Defendants (Count

V); and, (iii) a claim for aiding and abetting against all Defendants (Count VI). [ECF No.

119-1].

          The motion does not say that Perez seeks to add additional Plaintiffs, and the

proposed amended complaint attached to the motion does not add new Plaintiffs either.

In fact, the proposed amended complaint lists only Perez as the named Plaintiff in the

style of the case, refers throughout to only a singular Plaintiff and demands relief in each

of the counts on behalf of only Perez (and solely and expressly in her status as personal


                                                6
representative of Machado’s estate). [ECF No. 119-1] But the last line of paragraph 23 of

the proposed amended Complaint says that “Plaintiff also seeks damages for violation of

her own constitutional rights – violation of her due process rights under the 14th

Amendment.” (emphasis added). Id.

        Defendants filed an opposition response and Perez filed a reply. [ECF Nos. 122;

126].

        In her reply, Perez argues that her attorneys forgot to add the two additional

Plaintiffs (Perez, on her own behalf, and Juan Machado, Machado’s son). [ECF No. 126].

She says that three separate law firms representing her all failed to notice this omission

during the drafting, proofreading and revision process. Id. Her reply describes this as

being “akin to a scrivener’s error.” Id. She argues that “this shortcoming can be corrected

through interlineation before filing the amended complaint if leave is granted.” Id.

        United States Marcia G. Cooke referred the motion to the Undersigned. [ECF No.

130].

        The motion contends that the purpose of the proposed amended Complaint is “to

allege factually, in more detail, the facts of the case, and conspiracy to cover-up the

shooting as justified, add two new counts and to add as new defendants conspirators

previously unknown.” [ECF No. 119]. The initial (and still-existing) Complaint is 27

pages. The proposed amended complaint is 91 pages.

        Perez’s motion lists nine circumstances (and one additional vague circumstance


                                            7
which was not explained with specificity until the hearing), which she contends were

revealed in extensive discovery and which demonstrate “the context for the depth and

breadth of the cover-up the Plaintiffs have unearthed.” [ECF No. 119]

       Pursuant to a directive I issued at a multi-hour hearing, Defendants filed [ECF No.

139] a copy of a March 27, 2020 email exchange between Perez’s counsel – in which

Plaintiff’s counsel advised that “there are not going to be any new parties for the reason

we discussed.”

       At the hearing, Plaintiff’s counsel said the representation about no new parties was

based on the statute of limitations for wrongful death claims – and that there is a different,

and longer, statute of limitations for the proposed new conspiracy claims. Thus, he says,

the representation was accurate when made but is now outdated because the facts have

changed (i.e., a different statute of limitations would now permit additional parties).

Information Obtained at the Hearing

       As of now, there are three law firms representing the existing Defendants in this

case: one for the City, one for Lt. Luis and one for the remaining ten Defendants. The

attorney representing the ten Defendants said he would not be representing any of the

additional eight defendants should the Court permit the amended complaint. He

predicted that four or five to eight additional defense attorneys would be involved in

representing the new, proposed defendants if an amended complaint were to be

permitted. He indicated that one new attorney could not safely represent all eight new


                                              8
defendants because of conspiracy allegations in the proposed amended complaint.

       Counsel for Lt. Luis and the attorney for the ten individual defendants advised

that their schedules have been substantially affected by their involvement in this lawsuit.

At bottom, they represented that the frenetic activity in the past four to five months has

caused them to fall behind in their other cases and that they could not participate in a

large-scale, expedited deposition schedule if the attorneys for the new defendants were

to take depositions of the 55 witnesses who already gave depositions, and if additional

depositions (of new defendants and experts with updated opinions) were taken. In

addition, Lt. Luis’ counsel explained that she is on seven trial calendars during the

remainder of 2021 and would therefore need to focus her energies on those cases, rather

than gearing up again to re-do all the depositions previously taken in this case.

       In response to Defendants’ comment that an amended complaint could lead to a

two-year postponement of the trial date because the new defense attorneys might want

to take all of the depositions again, Plaintiff’s counsel advised that Plaintiff is willing to

delay the trial as the price for obtaining leave to pursue the amended complaint. He also

predicted that the delay would be less than two years.

Applicable Legal Principles and Analysis

                                        Good Cause

       Our appellate court succinctly and directly outlined the fundamental principles

governing untimely motions to amend in Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1418


                                              9
(11th Cir. 1998):

        District courts are required to “enter a scheduling order that limits the time to
    ... join other parties and to amend the pleadings ...” Fed.R.Civ.P. 16(b). Such
    orders “control the subsequent course of the action unless modified by a
    subsequent order,” Fed.R.Civ.P. 16(e), and may be modified only “upon a
    showing of good cause.” Fed.R.Civ.P. 16(b). This good cause standard precludes
    modification unless the schedule cannot “be met despite the diligence of the
    party seeking the extension.” Fed.R.Civ.P. 16 advisory committee's note; see also
    Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992) (“If [a] party
    was not diligent, the [good cause] inquiry should end.”) (emphasis added).

       In Sosa, the Eleventh Circuit affirmed an order denying a motion to amend the

complaint to add a second defendant. Id. The Court noted that Plaintiff’s failure to comply

with the trial scheduling order resulted from a lack of diligence. Id. at 1419. For example,

the Court noted, Plaintiff there took no steps to acquire certain relevant information early

in the discovery period, waited four months before propounding written discovery and

took no oral depositions until nearly three months after expiration of the deadline to

amend the complaint. Id. Moreover, the Court pointed out that some of the information

supporting the proposed amendment was available to Plaintiff before she filed the

lawsuit and that much of the information was public information which was “readily

available” to Plaintiff. Id.

       Sosa remains the law in this Circuit, and its rules continue to be cited. See e.g., AMG

Trade & Distribution, LLC v. Nissan North America, Inc., 813 Fed. Appx. 403, at *408 (11th

Cir. 2020) (affirming order denying post-deadline motion for leave to amend and citing

Sosa for the principle that “that ‘the information supporting the proposed amendment to


                                             10
the complaint was available to the plaintiff even before she filed suit’ weighs against a

finding of diligence.”); Harris v. Reverse Mortgage Solutions, Inc., 800 Fed. Appx. 708 (11th

Cir. 2020) (affirming order denying widow’s request to amend trial scheduling order and

for leave to amend complaint to add two additional defendants because plaintiff had

relevant evidence months before seeking leave and therefore did not meet the good cause

standard); Robertson v. Interactive College of Technology/Interactive Learning Systems, Inc.,

743 Fed. Appx. 269 (11th Cir. 2018) (affirming order denying plaintiff’s motion to amend

his complaint for race discrimination and retaliation); see also Southern Grouts & Mortars,

Inc., 575 F.3d 1235 (11th Cir. 2009) (affirming order denying trademark owner’s motion

for leave to amend complaint and noting that plaintiff “dallied too long” because it

waited to file its motion to amend “with information that it had known over a month

before . . . .”).

        Framed by these rules, the Eleventh Circuit standard is straightforward:

        When leave to amend is sought after the deadline to amend the pleadings
        has passed, the movant must do more than argue leave is due under Federal
        Rule of Civil Procedure 15(a)…. the movant must also show “good cause”
        under Federal Rule of Civil 16(b)(4) in order to obtain the right to amend.

United States ex rel. Olhausen v. Arriva Med., LLC, No. 19020190-Civ-Scola, 2021 WL 39557,

at *3 (S.D. Fla. Jan. 5, 2021) (emphasis added) (citing Sosa v. Airprint Sys., Inc.). “[A]

plaintiff must establish good cause … before the Court may consider whether to grant

leave to amend under Rule 15.” Havana Docks Corp. v. MSC Cruises SA Co., 455 F. Supp.

3d 1355, 1364 (S.D. Fla. 2020) (internal quotations omitted).
                                             11
       This good cause standard “precludes modification unless the schedule cannot be

met despite the diligence of the party seeking the extension.” Id. “[I]f the party seeking

relief was not diligent, the good cause inquiry should end.” Id. at 1365. (internal citations

omitted) (emphasis added).

       A district court’s decision to enforce its pre-trial order will not be disturbed on

appeal absent an abuse of discretion. Sosa, 133 F.3d at 1418.

       If good cause is shown, then the Court moves to an analysis under Federal Rule

of Civil Procedure 15. Under Rule 15, the grant or denial of an opportunity to amend “is

within the discretion of the District Court.” Baez v. Banc One Leasing Corp., 348 F.3d 972,

974 (11th Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       A court properly exercises its “broad discretion” to deny leave to amend where

there is “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies . . ., undue prejudice . . ., [or] futility of amendment.” Garfield

v. NDC Health Corp., 466 F.3d 1255, 1270 (11th Cir. 2006) (quotation omitted); Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). It is axiomatic that a court should not allow

leave to amend pursuant to Federal Rule of Civil Procedure 15(a) when the party moving

for amendment has exhibited: “undue delay, bad faith or dilatory motive on the part of

the movant...[or] undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of [the] amendment....” Foman v. Davis, 371 U.S. at 182.

       The Undersigned, therefore, needs to evaluate good cause, which necessarily


                                              12
involves an assessment of diligence, which is the “key” to satisfying the good cause

requirement. De Varona v. Disc. Auto Parts, LLC, 285 F.R.D. 671, 672–73 (S.D. Fla. 2012)

(citing Sosa, 133 F.3d at 1419).

       Perez contends that she did not know the facts justifying the new allegations in

her proposed amended complaint until she learned of them during discovery (and, in

particular, during a major deposition push, where 52 depositions were taken from

December 3, 2020 through April 26, 2021. Of those, 29 depositions were taken between

February 1, 2021 and March 23, 2021).

       But lack of diligence can include a plaintiff’s failure to timely seek discovery to

obtain the information necessary to determine whether there are grounds for an amended

complaint. S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241 (11th Cir. 2009). Thus,

while it may well be true that Plaintiff did not learn the facts underlying her proposed

amended complaint until February or March of 2021, her motion still must confront the

reality that Defendants say she should have sought that discovery much earlier and that

her failure to timely propound discovery and seek deposition testimony doom her

motion.

       Plaintiff did not take any depositions between the date of the trial scheduling

order, June 16, 2020, and the deadline to add parties, September 25, 2020. She filed the

lawsuit on September 30, 2019 but did not propound discovery until August 20, 2020, the

month before the expiration of the deadline to amend pleadings. All of the 55 depositions


                                            13
which Perez mentions in her motion were taken after the expiration of the deadline to

amend pleadings.

       Plaintiff never sought an extension of the Court’s September 25, 2020 deadline to

amend pleadings.

       In her motion, Perez argues that “in large part the main reason for extending

deadlines was the defense’s motion to disqualify attorney Richard Diaz.” [ECF No. 119,

p.1]. But the motion to disqualify was filed on November 11, 2020, nearly six weeks after

expiration of the September 25, 2020 deadline to amend. Moreover, the Undersigned held

a multi-hour Zoom hearing and issued a 29-page Order denying the disqualification

motion on December 14, 2020 -- approximately only one month after it was filed.

       So the Undersigned is not convinced by the argument that the Diaz

disqualification motion litigation is in “large part” responsible for the failure to timely

seek discovery, to timely seek leave to amend or to timely seek enlargement of either

deadline.

                Diligence and Purported Circumstances Justifying Amendment

       Plaintiff lists several circumstances which she argues are grounds for justifying the

requested amended complaint. Defendants opposed these points on a circumstance-by-

circumstance basis, and the Undersigned will use the same procedure here.

       By way of summary, however, Defendants generally argue that most of the

information was known or available to Plaintiff long before expiration of the deadline to


                                            14
amend pleadings. Specifically, Defendants contend that Perez had received the State

Attorney’s Office’s (“SAO”) close-out report, received the City’s responses to her public

records requests, received responses to public records requests from the SAO, received

documents and information from Defendants in discovery responses and also obtained

information from online media news archives.

       Defendants highlight the fact the Plaintiff’s current counsel sent her statutory

notice letter to the City on October 27, 2017, less than a month after the fatal police

shooting, and retained an investigator.

       In any event, the Undersigned will now discuss the specific circumstances flagged

by Plaintiff as providing “a degree of context for the depth and breadth of the cover-up

the Plaintiffs [sic] have unearthed.” [ECF No. 119, p. 4].

       In paragraph 6(a), Plaintiff argues that Detective Teannie Hernandez testified that

her probable cause for attempting a traffic stop on Machado’s car was that his tag light

was out. However, Plaintiff alleges that she learned “within the past two months” that

Hernandez “lied” because an inspection of Machado’s vehicle has “conclusively

determined” that the tag lights “work perfectly to this day.” [ECF No. 119, p. 4].

       But Defendants explained at the hearing that Hernandez had two main grounds

for her probable cause: (1) Machado could not maintain a steady lane while driving

(presumably because he was under the influence of cocaine, marijuana and alcohol) and

(2) a taillight issue. Moreover, they suggested that the current “working” status of the


                                             15
light might not be conclusive because the law requires the lights to be visible from 50 feet

away, a status which cannot necessarily be achieved by a mere “working” taillight.

       But regardless of what significance can be attached to a defense-arranged

inspection of Machado’s vehicle, the vehicle has been in police custody since 2017 and

Plaintiff did not even ask to inspect the vehicle for years – until after expiration of the

deadline to amend. At the hearing, Defendants explained that a vehicle inspection was

first scheduled for December 2021 – but Plaintiff canceled it. Moreover, the inspection

was conducted on March 6, 2021 but Plaintiff did not file her motion for leave to amend

until May 12, 2021, more than two months later.

       Plaintiff’s failure to timely seek an inspection of the vehicle was not because her

counsel was unaware of its significance. In fact, an October 27, 2017 demand letter says:

“We demand that you preserve the victim’s vehicle recovered from the scene, a 2007

Honda Accord.” [ECF No. 119-2]. Plaintiff, who attached this letter as an exhibit to her

proposed amended complaint, has not proffered a reason why she, through counsel,

demanded that the vehicle be preserved in October 2017, but waited years to actually

inspect the vehicle.

       This is not an example of diligence. To the contrary, it demonstrates a lack of

diligence.

       Paragraph 6(b) concerns Plaintiff’s allegation that CCTV from Hialeah Hospital

has “been lost, destroyed or spoliated.” [ECF No. 119, p. 4]. This CCTV supposedly


                                            16
captured a part of the chase from the first shooting (i.e., not where Plaintiff was later

fatally shot). Defendants contend that the video was grainy and showed only police units

heading in both eastbound and westbound directions. Moreover, the City represented

that the footage was downloaded to discs and is still in the property room but is not

viewable because the discs are password-protected. The City does not have the required

security software. The hospital changed its software and no longer has access to the older

software. Thus, the City says, the unviewable status of the footage is not spoliation.

        But regardless of why the CCTV footage is no longer watchable or whether it

would reveal anything factually significant, Plaintiff did not request this CCTV in

discovery until after expiration of the deadline to amend. In addition, Defendants note

that the CCTV footage was documented in police property receipt records produced by

Plaintiff, who should have timely reviewed those documents and timely requested the

CCTV.

        Given these circumstances, the Undersigned is not convinced that Plaintiff acted

diligently in seeking to obtain and view the Hialeah Hospital CCTV footage.

        In paragraph 6(c), Perez argues that the Hialeah Police Department did not

conduct its own Internal Affairs investigation after the SAO closed its investigation. Id.

While this may well be correct, Defendants argue that this fact was known or readily

available to Plaintiff “before the lawsuit was ever filed and well in advance of the

deadline to amend.” [ECF No. 122, p. 6].


                                            17
       Plaintiff does not challenge this explanation. The SAO’s close-out report was

issued on September 19, 2018, long before this lawsuit was filed in September 2019 and

even longer before expiration of the September 25, 2020 deadline for amending pleadings.

       Therefore, this is another circumstance which demonstrates a lack of diligence.

       In paragraph 6(d), Plaintiff gripes about the adequacy of the Hialeah Police

Department’s homicide investigation, which it brands as “woefully inadequate in many

ways.” Perez contends that the City’s investigation “did not include any mapping,

tracing, or trajectory study at the scene of the second shooting (where Machado was

killed), making it impossible to objectively determine if any of the shooters were truthful

in their basis for discharging their firearms when they did.” [ECF No. 119, p. 5].

       Even if the Undersigned were to assume that the police investigation was

inadequate and even if I were to further assume that this is linked to a massive police

conspiracy to cover up the truth, these assumptions do not address the critical question

of whether Plaintiff was diligent.

       According to Defendants, this information (about the City’s failure to conduct the

studies mentioned in the motion) was contained in the SAO’s September 19, 2018 close-

out report. Plaintiff had access to that report and has not explained why she views this

circumstance as a ground supporting the need to demonstrate diligence.

       Paragraph 6(e) asserts Plaintiff’s theory that Defendants have not produced some

key security videos from a Mobil gas station. Defendants contend that Plaintiff has had


                                            18
all the Mobil footage since September 2019, when it was produced to her in response to

public records requests. Moreover, they say that Plaintiff’s reference to some Mobil

footage produced in May 2021 is a reference to videos which Defendants merely re-

produced in discovery. The Undersigned is unable to resolve this factual conflict without

an evidentiary hearing and without comparing the videos produced in May 2021 with

other videos which Plaintiff already had for almost two years.

      Plaintiff does not explain how or why she believes that there are still Mobil

security videos which have not been produced. She has not indicated that Defendants

possess these missing videos. More importantly (for purposes of evaluating diligence),

Plaintiff has not explained why she did not take steps to obtain the allegedly missing

footage herself. Given that Plaintiff had Mobil footage since September 2019, she and her

attorneys would have presumably viewed the videos on a timely basis, realized that some

footage was missing and then taken steps to locate the missing video. Her motion makes

no mention of this. Instead, the motion alleges only that footage is missing and has not

been produced.

      Thus, the motion does not establish diligence concerning the Mobil security

videos.

      In paragraph 6(f), Plaintiff focuses on her view that the lead homicide detective

(Carlos Garcia) failed to obtain security video footage from other businesses, a failure




                                           19
which led to the detective saying that his own negligence is responsible for this omission. 1

Assuming, for the sake of discussion, that there is other, critical video footage which has

not been produced to Plaintiff, this does not necessarily mean that Plaintiff has

established good cause for filing an amended complaint which would dramatically affect

the case and its scheduled trial date.

       In her motion, Plaintiff does not explain why she did not try to obtain these

supposedly missing videos. As noted by Defendants, Plaintiff’s current attorney has been

representing her since at least October 27, 2017. In addition, as Defendants further point

out, Perez has been using her own investigator, who has been present at most of the

depositions taken in the case and who also attended the vehicle inspection and a pre-

deposition conference with Maria Benitez, a former police officer who was terminated by

Hialeah. Plaintiff initially named Benitez as a defendant but later dropped her.




1
        Garcia did not exactly testify that his own “epic negligence” (as Plaintiff portrayed
his testimony in her motion) was responsible for not obtaining some additional potential
video footage from gas stations. Instead, Plaintiff’s counsel required him to answer, over
objection, the following question:

      “Scenario A, based on 14 what we just heard do you think it was A, that the
Hialeah Police Department was just so negligent that they thought they wouldn't get any
video value from three open gas stations at 8 and 25, or do you think they were afraid,
Scenario B, do you think they were afraid that it would show that the 32 that was alleged
to have occurred at 8 and 25 would not be there and they would be in a heap of trouble?
Do you think it was A or do you think it was B?”

      Garcia gave the following answer: “Okay. ‘A,’ sir. It was negligence by our
department not to cover up anybody.” [ECF No. 126-1, pp. 77-78].
                                             20
       Perez “further insists” that “there remains key video footage that has not been

produced.” [ECF No. 126, p. 5]. But she provides no further detail. For example, is it a

specific gas station’s video which was not obtained or was a gas station providing

incomplete video? Perez does not say. But, regardless of which scenario applies, she has

not adequately explained why she did not try to track down the video she insists is

missing.

       In addition to not explaining why her attorneys or investigator did not try to locate

these supposedly missing or incomplete videos, Perez glosses over the fact that she

waited two months after taking Garcia’s deposition (which purportedly provided

evidence of the City’s negligent investigation) to file her motion to amend.

       In paragraph 6(g), Plaintiff emphasizes that a Hialeah “public relations officer”

issued a “deliberately false and misleading public statement” within hours of the

shooting. According to the six-page motion to amend, this officer’s statement was

“crafted to make the shooting look justified and to assure the officers involved that the

City would protect them.” [ECF No. 119, p. 5].

       But this is not a private or secret statement. To the contrary, it was a public

statement, issued on the day of the 2017 shooting. If this public statement is in fact a

ground for an amended lawsuit, Plaintiff knew about it at the time (or could have learned

about it). A failure to follow up on an officer’s public statement is not an example of

diligence.


                                            21
       In paragraph 6(h), Plaintiff alleges that a “key witness,” who testified for three

days, testified that the officers were coached by the investigating officers to provide false

testimony to make the shooting appear justified. There is no dispute that the “key”

witness is former officer Maria Benitez, who gave a deposition on February 2, 2021. [ECF

No. 126-2]. Moreover, Benitez testified that she was communicating with Plaintiff’s

attorneys and investigators in the first half of 2020. 2

       Given this timing, the Undersigned concludes that waiting until May 12, 2021 [ECF

No. 119] to file a motion to amend the complaint does not reflect diligence. According to

Plaintiff, Benitez had information which, if true, would constitute ample grounds to seek

an amendment: a police cover-up involving instructions to lie and incorrectly portray

the shooting as justified. Plaintiff’s counsel knew of this substantial allegation since early

2020 but waited until May 12, 2021 to file her motion to amend.

       As is the case with the other circumstances, Plaintiff was not diligent in pursuing

evidence about this factor or in seeking leave to file an amended complaint.

       Paragraph 6(i) is also based on information from Benitez: her allegation that

several officers held a “secret illegal meeting” to get their stories straight about giving a

unified and consistent false depiction of the shooting. [ECF No. 119, p. 5]. Presumably,

Plaintiff’s counsel knew about this allegation or could have learned about it in early 2020,


2
       In her deposition, Benitez testified that she had a personal reason, unconnected to
this case, to visit Plaintiff’s counsel. Once she saw him on that matter, she told him about
the fatal police shooting of Machado on October 1, 2017. [ECF No. 126-2, pp. 5-6].
                                              22
when he was meeting with Benitez on another legal matter and she provided information

about the shooting. Nevertheless, at a minimum, Plaintiff’s counsel knew about this

allegation no later than February 2, 2021, when she provided a deposition in this lawsuit.

Plaintiff’s counsel knew about the ground more than three months before filing the

motion to amend the Complaint. Given the nature of this allegation, waiting more than

three months to file a motion to amend displays a lack of diligence.

       Paragraph 6(j) is not a circumstance justifying an order permitting a post-deadline

amended complaint. That paragraph simply says that there are “many other details” in

the proposed amended complaint. [ECF No. 119, p. 5]. But it does not say which details

should be assessed or how those details would provide good cause.

       And paragraph 6(k) is similarly vague, as it merely alleges that the investigating

detectives “deliberately failed to answer the 4 core questions regarding self-defense in any

shooting during statements from all 11 eyewitnesses to the shooting.” Id. at 6 (emphasis

added). At the hearing, Plaintiff’s counsel conceded that the allegation is incorrect

because it should have said that the detectives did not ask the questions. In addition, he

also conceded that he was not familiar with the specific four “core” questions, but he

explained that his co-counsel (former police officer Richard Diaz, who did not attend the

hearing) knows the questions. 3


3
       Numbered paragraph 140 of the proposed amended complaint explains the four
core issues:


                                            23
       Nevertheless, this allegation, even if true, does little to reveal whether Plaintiff

acted diligently in following up on this circumstance. Perez has not alleged that this

circumstance -- learning that investigating officers did not ask these four critical questions

-- was only recently uncovered. Thus, this circumstance suffers from the same deficiency

as the others: it does not help to support the necessary finding that Plaintiff was diligent

in learning the facts she wants to include in an amended complaint which would

dramatically change the litigation, substantially delay the lawsuit and create major

additional amounts of attorney’s fees and costs for Defendants.

       In her Reply, Perez argues that Defendants “fail to acknowledge the state of the

world during the pending of the case” because “COVID-19 absolutely ravaged South

Florida in particular during the first part of 2020.” [ECF No. 126, p. 2]. Although the

coronavirus may have hindered lawyers in the ability to take discovery and move cases

along in non-trial activities in March and April 2020, Courts and attorneys in South

Florida were certainly able to continue the litigation process. The Undersigned, for

example, has presided over two Zoom bench trials lasting several days (with Zoom



       the four most important facts any police shooting (including homicide)
       investigator needs to know, are: (1) What was the threat the officer
       confronted? (2) What was the distance between the officer and that threat
       at the relevant time? (3) What was the officer’s reaction time relative to the
       threat and distance? and (4) What was the imminence of the threat? These
       are referred to as the “core questions” and all four have to be known to
       fairly determine if self-defense is supportable to the shooter.

[ECF No. 119-1, p. 44].
                                             24
testimony from witnesses outside of the United States and an all-day evidentiary

hearing). Similarly, I presided over dozens of mediations and multiple dozens of Zoom

discovery hearings. Based on those hearings, I know that lawyers continued to actively

move their cases forward during the past year and that depositions were routinely taken

via Zoom.

      Because Plaintiff must demonstrate diligence in order to show good cause, the

Undersigned finds that Plaintiff has not established good cause under Rule 16(b) for

amending her Complaint long after the deadline to amend and add parties expired. See

Sosa, 133 F.3d 1417; see also Norris v. Hicks, No. 20-11460, 2021 WL 1783114 (11th Cir. May

5, 2021) (affirming order denying motion for leave to amend complaint to add a law

enforcement agent as a defendant in a lawsuit filed against police officers involved in a

no-knock search warrant and rejecting Plaintiff’s argument -- that he established good

cause because he could not have earlier discovered the evidence in the exercise of

reasonable diligence – after noting that the district court pointed out that Plaintiff

obtained “significant information” about the officer’s involvement earlier in the case).

                                        Rule 15 Analysis

      If good cause is shown (which it was not), then the analysis shifts to a Rule 15

assessment.

      Under Federal Rule of Civil Procedure 15, the grant or denial of an opportunity to

amend “is within the discretion of the District Court.” Baez v. Banc One Leasing Corp., 348


                                            25
F.3d 972, 974 (11th Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). A court

properly exercises its “broad discretion” to deny leave to amend where there is “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies . . ., undue prejudice . . ., [or] futility of amendment.” Garfield v. NDC Health

Corp., 466 F.3d 1255, 1270 (11th Cir. 2006) (quotation omitted); Bryant v. Dupree, 252 F.3d

1161, 1163 (11th Cir. 2001).

       A Court should not allow leave to amend pursuant to Federal Rule of Civil

Procedure 15(a) when the party moving for amendment has exhibited: “undue delay,

bad faith or dilatory motive on the part of the movant...[or] undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of [the] amendment...”

Foman, 371 U.S. at 182.

       Because Perez has not established good cause under Rule 16(b)(4), the

Undersigned need not reach the issue of whether to grant leave to amend under Rule 15.

Nevertheless, in an abundance of caution, the Undersigned will briefly address the Rule

15 factors.

       First, the Court’s discussion about diligence (or the lack therefor) applies to the

undue delay factor of the Rule 15(a) analysis. There is no need for the Undersigned to

repeat or regurgitate those factors again here. For present purposes, it is more than

sufficient to note that Perez’s attorney served his statutory notice letter on October 27,

2017, waited years to take depositions but was in possession of, or could readily obtain,


                                             26
the information he now says justifies an amendment of the Complaint. Likewise, as noted

in the discussion above, Plaintiff did not recently uncover new information which was

previously unavailable. To the contrary, she learned some specifics (such as the working

taillight) which she could have learned earlier had she timely pursued discovery or

comprehensively reviewed the material she already had in her possession.

      Second, the Undersigned agrees with, and is sympathetic to, the concerns of undue

prejudice asserted by Defendants.

      The parties have already taken 55 depositions and exchanged voluminous

discovery materials pertaining to the current Defendants and the current causes of action

alleged. To allow amendment at this point would send the litigation back to square one.

      Allowing a newly amended complaint would re-open the pleadings and require

Defendants to raise new motions to dismiss, which would significantly tax the parties’

and the Court’s resources through the briefing and necessary rulings. Adding eight (8)

new defendants (assuming they can be properly served) will also increase the number of

briefs and the amount of judicial resources required. These newly named defendants and

their counsel will have been deprived of the opportunity to participate in and defend all

of the depositions taken to date. The existing parties would thus be subject to re-

deposition and examination by as many as eight (8) new attorneys representing the newly

named defendants.

      Third, extensive fact discovery has already concluded. Allowing amendment


                                           27
would re-open fact discovery, both as to any newly pled causes of action which survive

a motion to dismiss, and as to any of the eight (8) newly added defendants. Written

discovery would be re-opened, with the addition of eight (8) new parties who would

propound their own discovery requests, and upon whom the existing Defendants would

need to propound discovery. Each of the 55 witnesses already deposed would be subject

to re-deposition by any of the newly added defendants, as well as cross-examination by

the numerous Defendants already party to this litigation – all after the close of fact

discovery.

      In addition, adding eight new defendants would likely result in the addition of

five or six additional attorneys. Combined with the existing attorneys, this new lineup

would mean that any new depositions would require the coordination of at least 10 law

firms – an administratively burdensome task which would be even more complex given

the dozens of depositions which would have to be retaken.

      Moreover, the Undersigned accepts at face value the defense attorneys’

representations about their extremely busy trial and discovery schedules in other cases

over the next six months. Given this practical reality, taking 55 depositions would not be

completed any time quickly. Rather, it seems logical to conclude that it would take many

months, if not longer, to retake depositions, especially because the new defense attorneys

would need to familiarize themselves with a factually detailed record.




                                           28
                                             Futility

       Concerning the merits of any new proposed claims, the Undersigned will first

focus on the Section 1983 claim against the City for a “subsequent ratification” / “cover-

up conspiracy” theory in connection with Machado’s death. 4 This theory, asserted in

Count I of the proposed amended complaint, pursues claims for Perez in her individual

capacity and for Juan Machado – but they are not plaintiffs in the case.

       The only Plaintiff in the existing lawsuit is Perez, in her status as personal

representative for Machado’s estate. Moreover, paragraph 2 of the proposed amended

complaint continues this procedural posture, alleging that “this lawsuit permits claims

for damages for the wrongful death of a 24-year-old, Lester Jesus Machado, brought by


4
       Paragraph 242 of the proposed amended complaint alleges that

       Defendants violated Plaintiffs’ (Yolaisy Perez and Juan Machado)
       constitutional right to due process under the 14th Amendment via the after-
       the-fact conspiracy to cover up the true facts leading to the shooting.
       Plaintiffs allege that the after-the-fact conspiracy was done with the
       knowledge and agreement of the City through its police department,
       including command level officers at or near the top of the chain of
       command, and as such constitutes subsequent ratification of the individual
       officers’ unconstitutional acts, i.e., the shooting and death of Lester
       Machado.

[ECF No. 119-1, p. 78].

        The same paragraph alleges that “the conspiracy to cover-up the unconstitutional
and illegal shooting, and spoliation of critical evidence, as alleged herein, constitutes a
pre-existing pattern and practice on the part of the Cito to condone unconstitutional and
illegal acts by its police officers.” Id.


                                            29
his mother, Yolaisy Perez, as Personal Representative of the Estate, on behalf of the Estate and

Machado’s statutory survivors.” [ECF No. 119-1, 2]. (emphasis added).

       Because Juan Machado and Perez (in her individual capacity) are not parties to the

existing lawsuit or the proposed amended one, they cannot sue the City (or any

Defendant, for that matter) for any alleged violation of their federal rights.

       A decedent like Lester Machado has no §1983 claim for an after-the-fact ‘cover-up’

conspiracy because the decedent is, by definition, deceased, and thus has no

constitutional right that can be violated in order to give rise to a cause of action under

§1983. See Whitehurst v. Wright, 592 F. 2d 834, 840 (5th Cir. 1979) (“After death, one is no

longer a person within our constitutional and statutory framework, and has no rights of

which he may be deprived.”).

       As in Whitehurst, the events of the alleged “cover-up” here took place after the

decedent had been shot and killed and there is no allegation that a conspiracy to kill

Plaintiff’s decedent, or to cover up the killing after-the-fact, existed before the shooting

occurred. See id; see also Love v. Bolinger, 927 F. Supp. 1131, 1136 (S.D. Ind. 1996) (“The

alleged coverup … took place after [the plaintiff] was killed, and thus could not have

violated any of [his] constitutional rights.”); Guyton v. Phillips, 606 F.2d 248 (9th Cir. 1979)

(“[T]he Civil Rights Act, 42 U.S.C. §§1983 and 1985, does not provide a cause of action on

behalf of a deceased based upon alleged violation of the deceased's civil rights which

occurred after his death.”).


                                              30
       Confronted with this inescapable reality, Plaintiff attempts to argue for the first

time in her Reply that she intended to list Lester Machado and herself (in her individual

capacity) as additional plaintiffs. She describes this oversight as a “scrivener’s error,”

even though three separate attorneys reviewed the proposed amended complaint before

it was filed.

       But courts generally do not consider these types of untimely arguments raised in

reply briefs. See Little v. T-Mobile USA, Inc., 691 F. 3d 1302, 1307 (11th Cir. 2012) (“Letting

the plaintiffs put forward their arguments on this issue for the first time in the reply brief

would deprive [the defendant] of the ‘opportunity to reflect upon and respond in writing

to [the plaintiffs’] arguments’ and would deprive this Court of ‘the benefit of written

arguments.’”) (quoting Hamilton v. Southland Christian School, Inc., 680 F. 3d 1316, 1319

(11th Cir. 2012)). Defendants did not have the opportunity here to brief Plaintiff’s new

argument -- that she actually intended to add two plaintiffs -- because she raised it for the

first time in her Reply. See also Berkower v. USAA Casualty Insurance Co., No. 15-23947, 2017

WL 11615108, at *2 (S.D. Fla. Feb. 21, 2017).

       Given that Plaintiff has not established good cause and did not succeed on several

of the factors in the Rule 15 analysis (which was not even required in the first place

because she failed to clear the Rule 16 good cause hurdle), the Undersigned will address

only two additional merits points: the two wrongful death claims in Counts III and IV of

the proposed amended complaint.


                                                31
       In her proposed Count III, Plaintiff would bring a claim against the City for

wrongful death pursuant to the Florida Wrongful Death Act, §§ 768.1 – 768.26, Florida

Statutes.

       However, this Court has already ruled that Plaintiff cannot state a cause of action

against the City under Florida’s Wrongful Death Act (because there is no cause of action

for negligent use of excessive force under Florida law), and that the City is entitled to

sovereign immunity on such a claim under §768.28(9)(a). [ECF No. 76, pp. 5-6].

       This Court has already ruled that this cause of action is insufficient to withstand a

motion to dismiss. This proposed amendment is therefore futile. See generally Rincon v.

Miami-Dade County, No. 16-cv-22254, 2020 WL 7344633 (S.D. Fla. March 31, 2020)

(recommending that Court grant, in part, Defendants’ motion to dismiss a lawsuit arising

from a fatal police shooting because a wrongful death claim for excessive force by a police

officer must arise from intentional torts, and noting that “there is no such thing as the

‘negligent commission of an intentional tort.’”).

       In her proposed Count IV, Plaintiff would amend to include a claim for wrongful

death against Lt. Luis. But this Court previously ruled that Plaintiff does not have a claim

against Lt. Luis under Florida’s Wrongful Death Act because: (i) “the Complaint fails to

allege that Lt. Luis’ use of force in ramming his vehicle into Machado’s vehicle – or any

action on the part of Lt. Luis – caused Machado’s death[;]” and (ii) Plaintiff failed to defeat




                                              32
Lt. Luis’ statutory immunity from personal liability under section 768.28(9)(a) for this

claim. [ECF No. 77, pp. 7-8].

       Nothing in Plaintiff’s proposed amended complaint is sufficient to overcome or

alter this Court’s earlier findings supporting the dismissal of the wrongful death claim

sought against Lt. Luis. This Court has already ruled that this cause of action is

insufficient to withstand a motion to dismiss. This proposed amendment as to Defendant

Luis is also futile.

Conclusion

       The Undersigned denies Plaintiff’s motion for leave to file an amended complaint.




       DONE AND ORDERED in Chambers, in Miami, Florida, on July 14, 2021.




Copies furnished to:
The Honorable Marcia G. Cooke
All Counsel of Record




                                          33
